—In an action, inter alia, to recover damages for breach of contract and fraud, the plaintiff appeals from an order of the Supreme Court, Nassau County (Levitt, J.), dated August 9, 1999, which denied its motion for recusal.
Ordered that the order is affirmed, with costs.
*350Contrary to the plaintiffs contention, the trial court did not err in denying its motion for recusal. In the absence of an express violation of Judiciary Law § 14, the decision on a recusal motion based upon alleged bias and prejudice, as in the instant case, is generally a matter of the court’s personal conscience and discretion (see, Judiciary Law § 14; see also, People v Moreno, 70 NY2d 403; Yannitelli v Yannitelli & Sons Constr. Corp:, 247 AD2d 271, cert denied 525 US 1178; Anjam v An-jam, 191 AD2d 531; cf, Ortiz v City of New York, 136 Misc 2d 500). Here, that discretion was providently exercised. Ritter, J. P., Santucci, Krausman and Smith, JJ., concur.